Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-15, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0076084 A2 to Loughmiller et al. (Loughmiller), in view of US 2007/0079379 A1 to Sprosts et al. (Sprosts).
Regarding claim 1, Loughmiller discloses a method for processing electronic mail messages in a protected computer network, the method comprising: receiving, by an electronic mail processing gateway (transfer agent, ¶58), an electronic mail message (¶58); analyzing, by the electronic mail processing gateway, the electronic mail message to detect any malicious content in the electronic mail 
Regarding claim 11, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claim 19, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claim 2, Loughmiller discloses wherein the malicious content detected relates to one of a computer virus, phishing, or spam (¶47).

Regarding claims 5 and 13, Loughmiller discloses wherein the message decision maker responds to the API call in near real-time (basic rules include comparison to a list of known IP addresses or senders (¶¶73-74).  
Regarding claims 6, 14 and 20, Loughmiller, as modified above, teaches responsive to the response to the API call, the electronic mail processing gateway holding the electronic mail message in a queue (holding for classification, determining whether the rules positively classify the message, ¶¶87-88); and releasing the electronic mail message from the queue responsive to a message from the message decision maker (determine classification using basic rules efficiently, ¶71).  
Regarding claims 7, 15 and 21, Loughmiller discloses wherein determining whether the electronic mail processing gateway should deliver the electronic mail message or not deliver the electronic mail message further comprises applying rules to the results obtained by the one or more classification engines (hierarchy of neural networks, ¶¶89-90; see also ¶47 for responsive actions).  
Regarding claims 10, 18 and 23, Loughmiller discloses wherein if the message decision maker determines that the electronic mail message should not be delivered, the response includes the determination to hold the electronic mail message (decision in favor of further analysis, ¶88).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loughmiller and Sprosts, as applied to claim 1 above, in view of US 2009/0157708 A1 to Bandini et al. (Bandini).
Regarding claim 3, Loughmiller, as modified above, lacks wherein the malicious content detected is a uniform resource locator.  However, Bandini teaches that features that were known to indicate a SPAM message include URLs found in the message body (¶45).  Therefore, it would have been .

Claims 8, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Loughmiller and Sprosts, as applied to claims 1, 11 and 19 above, in view of US 8,231,936 B1 to Green et al. (Green) and US 8,479,294 B1 to Li et al. (Li).
Regarding claim 8, 16 and 22, Loughmiller, as modified above, lacks storing the results obtained by the one or more classification engines in a results cache.  However, Green teaches that one method of further email analysis is through emulation in an isolated test environment (virtual machine, col. 6, lines 33-36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller such that responsive to the message decision maker determining that the electronic mail processing gateway should be not delivered (requires analysis), analyzing the electronic mail message using in an isolated test environment.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known procedure for determine if a message is malicious, as taught by Green.  Further, Li teaches that it was known to store the result of a virtual machine’s scan of a potential malware file in a cache to avoid repeated scanning of the same file (col. 3, lines 16-20).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller, as modified above, to include storing the results obtained by the one or more classification engines in a results cache.  One of ordinary skill in the art would have been motivated to perform such a modification to avoid repeatedly scanning the same file, as taught by Li.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loughmiller and Sprosts, as applied to claims 1 and 11 above, in view of Green.
Regarding claims 9 and 17, Loughmiller, as modified above, lacks responsive to the message decision maker determining that the electronic mail processing gateway should be not delivered, analyzing the electronic mail message using in an isolated test environment.  However, Green teaches that one method of further email analysis is through emulation in an isolated test environment (virtual machine, col. 6, lines 33-36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller such that responsive to the message decision maker determining that the electronic mail processing gateway should be not delivered (requires analysis), analyzing the electronic mail message using in an isolated test environment.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known procedure for determine if a message is malicious, as taught by Green.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
January 10, 2022